29

Exhibit 10.1
Summary of Evans Excels Plan
Named Executive Officer Participation
On April 24, 2008, the Board of Directors of Evans Bancorp, Inc. (“Evans
Bancorp”) adopted the “Evans Excels Plan” (the “Excels Plan”). All regular
employees of Evans National Bank (the “Bank”), a nationally chartered bank and
wholly-owned banking subsidiary of Evans Bancorp, and of Evans National Leasing,
Inc., a wholly-owned subsidiary of the Bank and an indirect wholly-owned
subsidiary of Evans Bancorp, are eligible to participate in the Excels Plan.
Under the Excels Plan, three of the individuals identified in Evans Bancorp’s
proxy statement for its 2008 annual meeting of shareholders as “named executive
officers” are eligible participants in the Excels Plan: David Nasca, as
president and chief executive officer of the Bank, Gary Kajtoch, as chief
financial officer of the Bank, and William Glass, as senor vice president of the
Bank. Under the Excels Plan, annual cash incentive awards will be determined for
each of these named executive officers based on Evans Bancorp’s actual annual
net income growth compared to Evans Bancorp’s annual net income growth target;
other Excels Plan participants annual cash incentive awards will be determined
based on both Evans Bancorp’s level of achievement as to the specific annual net
income growth target and individual participant goals that will focus on either
individual performance and/or department/team performance relative to annual
performance goals. All Excels Plan participants must maintain a minimum
performance level of “meets expectations” in order to participate in the plan.
The Excels Plan performance measurement period commences January 1 and ends
December 31; payments of awards under the Excels Plan will be made in the fiscal
year immediately following the specific performance period after actual
financial results and performance are known.
The Excels Plan provides that Evans Bancorp must meet a minimum annual net
income growth threshold in order for the Excels Plan to become operative; if
Evans Bancorp does not achieve the minimum net income growth threshold, any
awards under the Excels Plan will be at the discretion of the Evans Bancorp
Board of Directors. Awards will be calculated based on actual performance
relative to target. Threshold performance will pay out at 50% of target
incentive; achieving the target performance will pay out the expected target
incentive — 100% of target incentive, and stretch performance will pay out at
150% of target incentive. If the performance of net income growth is below the
threshold the incentive paid will be zero. All awards will be paid out as a
percentage of a participant’s base salary earned during the relevant performance
period.
Under the Excels Plan, annual cash incentive awards for the named executive
officers referenced herein for fiscal 2008 will be determined pursuant to the
following payout formula: (i) if the minimum net income growth level of 50% of
target (the threshold) is met, David Nasca will be awarded a cash incentive
payment equal to 10% of his 2008 base salary and each of Gary Kajtoch and
William Glass will be awarded a cash incentive payment equal to 7.5% of their
respective 2008 base salaries (ii) if the targeted net income growth level
(target) is met, David Nasca will be awarded 20% of his 2008 base salary and
each of Gary Kajtoch and William Glass will be awarded 15% of their respective
2008 base salaries (iii) if the Bank’s annual net income growth exceeds the
annual target by 50% (stretch), David Nasca will be awarded a cash incentive
payment equal to 30% of his 2008 base salary and each of Gary Kajtoch and
William Glass will be awarded a cash incentive payment equal to 22.5% of their
respective 2008 base salaries and (iv) if the minimum net income growth
threshold is not met, the named executive officers will receive no annual
incentive cash awards pursuant to the Excels Plan formula, subject to the
discretion of the Evans Bancorp Board of Directors.